Citation Nr: 0031143	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder, to include due to an undiagnosed illness.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include due to an undiagnosed 
illness.

3.  Entitlement to service connection for joint and muscle 
pain, to include right hip pain, to include due to an 
undiagnosed illness.

4.  Entitlement to service connection for diarrhea, to 
include due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue, to include 
due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
condition (and clogged head), to include due to either or 
both an undiagnosed illness or a deviated left nasal septum.  

7.  Entitlement to service connection for memory loss, to 
include due to an undiagnosed illness.

8.  Entitlement to service connection for headaches, to 
include due to an undiagnosed illness. 

9.  Entitlement to service connection for a sleep disorder, 
to include due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran performed verified active duty service from 
November 1990 to June 1991.  He appears to have performed 
additional service with the National Guard from April to July 
1980, but this is unverified.  The appellant served in 
Southwest Asia during the Persian Gulf War where he worked as 
a wheel vehicle repairman.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Philadelphia, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  In November 
1997, the claims file was transferred to the Pittsburgh, 
Pennsylvania RO.


FINDING OF FACT

The veteran has not been diagnosed with PTSD.


CONCLUSION OF LAW

PTSD was not incurred during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§  3.304(f) (1995), 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION


The service medical records show during a June 1980 
examination the veteran reported a history of nervous 
trouble.  He was not, however, diagnosed with any psychiatric 
disorder on examination.  He again reported nervous trouble 
in November 1990, however, again no psychiatric disorder was 
diagnosed.  In April 1991, he was examined prior to release 
from active duty and clinically evaluated as psychiatrically 
normal.

The veteran underwent a Gulf War Registry examination in 
January 1994.  The examination report documents his 
complaints, which included diminished energy, forgetfulness, 
and some sleep disturbance.  Following examination no 
psychiatric disorder was found by the examiner.

The veteran underwent a VA general medical examination in 
October 1995.  His complaints included memory loss, sleep 
dysfunction, chronic fatigue.  The examiner reported these 
complaints to be "ill-defined" and declined to ascribe a 
diagnosis to them.  The examiner noted that the appellant 
attributed his symptoms to "Gulf War Syndrome," but the 
examiner opined that he was not sure that such a disorder 
existed.

The veteran caused to be submitted in support of his claims 
the September 1996 lay statement of a friend.  The friend 
said that he had known the veteran more than 25 years and had 
worked with him. The friend recounted that approximately 6-8 
months after returning from duty in the Gulf War, the veteran 
began to complain about his health.  The friend said that the 
veteran complained of having developed headaches and aching 
throughout his body, particularly in his bones, since 
completing that tour of duty.  The friend averred that he 
himself noticed that the veteran had become forgetful about 
things he should remember (dates, places, people they both 
knew, incidents from their childhood).

In May 1997, the veteran was afforded a VA psychiatric 
examination in connection with his claim of entitlement to 
service connection for PTSD.  The veteran told the examiner 
about stressful experiences he had undergone while 
participating in the Gulf War.  The veteran also reported 
that he was tired all the time, slept too much, and had 
diminished ability to remember things.  The examiner opined 
that the veteran had deficient short-term memory in that his 
retention and recall were poor.  The examination resulted in 
diagnoses of dysthymic disorder and chronic alcohol 
dependence.

In the notice of disagreement that he filed in October 1997, 
the veteran maintains that his claimed disabilities are the 
result of an undiagnosed illness or illnesses arising from 
his Gulf War service.

PTSD

The veteran filed his claim of entitlement to service 
connection for PTSD in April 1996.  The Board notes that the 
VA regulation governing what must be proven in such a claim 
was changed during the pendency of this appeal.  Where the 
law changes after a claim has been filed or reopened but 
before the administrative or judicial appeal with respect 
thereto has been concluded, as is the case here, the version 
more favorable to the appellant will apply (absent 
Congressional intent to the contrary).  Karnas v. Derwinski, 
1 Vet. App. 308 (1990). 

Under the current regulation, a finding of service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link provided by 
medical evidence between current symptoms and an in-service 
stressor alleged by the claimant; and credible supporting 
evidence that the alleged in-service stressor actually 
occurred.  See 38 C.F.R. § 3.304(f) (2000).  The requirements 
under the former regulation for a finding of service 
connection for PTSD were: medical evidence establishing a 
clear diagnosis of the condition; credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (1995).

There is little difference between the former and the current 
regulations concerning claims of entitlement to service 
connection for PTSD.  Hence, in considering the veteran's 
claim the Board will apply both.  The Board is satisfied that 
the duty to assist has been fulfilled with respect to this 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3, 114 Stat. 2096 (2000).  All available 
records pertinent to this claim appear to have been added to 
the claims file.  Moreover, the veteran was afforded two VA 
examinations that specifically addressed his claimed 
disability.

A claim of entitlement to service connection will be granted 
unless it is refuted by a preponderance of the evidence of 
record.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  In 
this way, the claimant receives the benefit of any doubt 
posed by the evidence.  See 38 U.S.C.A. § 5107(b) (West 
1991).  Here, however, there is no medical evidence of a PTSD 
diagnosis.  In order for a veteran to be awarded a rating for 
a service connected disorder there must be evidence of both a 
service connected disease or injury, and a present disability 
which is attributable to such disease or injury.  Without 
competent evidence that the veteran currently has PTSD there 
is no basis to award service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) and Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As such, the benefit 
sought on appeal is denied.

In rendering its decision, the Board observes that the 
veteran's belief that he has PTSD caused by his service will 
not make up for the deficiency in the medical evidence in 
this case.  It is evident that the veteran is not trained in 
the field of medicine but is a lay person.  As such, he is 
not competent to offer a medical diagnosis, or other medical 
opinion in support of his claim.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As previously noted, the veteran performed active service 
during the Persian Gulf War.  In his Form 21-526, Application 
for Compensation, as well as in subsequent statements in 
support of his claim, the veteran indicated that he is 
claiming service connection for disabilities incurred during 
Gulf War service.  He does not allege, and the evidence does 
not suggest, a nexus between any claimed disorder and any 
other period of service.  Therefore, the Board does not find 
that the additional period of service noted in the record 
also must be verified.

In this case, service connection is generally available under 
three primary theories.  First, service connection may be 
granted for a disorder incurred or aggravated during active 
duty.  38 U.S.C.A. § 1110.  Second, service connection may be 
granted if a disorder was caused or aggravated by a service 
connected disability.  38 C.F.R. § 3.310 (2000).  Finally, 
service connection may be granted under the provisions of 
38 U.S.C.A. § 1117 (West Supp. 2000) and 38 C.F.R. § 3.317 
(2000) for undiagnosed chronic conditions linked to a 
veteran's participation in the Persian Gulf War (Gulf War).  
For service connection to be awarded under this statute, the 
records must contain sufficient and competent proof that that 
the claimant had active service in the Southwest Asia theater 
of operations during the Persian Gulf War; that there have 
been objective indications of a "chronic disability" (that 
is, one lasting six months or more or one which has exhibited 
intermittent episodes of improvement or worsening over a six-
month period) exhibited by the claimant during such service 
or to a compensable degree during the post-service 
presumptive period (ending December 31, 2001); specifically, 
that the claimant has manifested one or more signs or 
symptoms of an illness which by history, physical 
examination, and laboratory tests, cannot be attributed to a 
known clinical diagnosis; and that the chronic disability is 
the result of the undiagnosed illness. 

Under the recently enacted Veterans Claims Assistance Act of 
2000 the veteran no longer bears the initial burden of 
submitting a well grounded claim.  VA, however, now bears a 
heightened duty to assist, as well as a duty to notify the 
appellant if certain evidence cannot be obtained.  In light 
of these fundamental changes in the law, and after reviewing 
the record the Board finds that these duties have not been 
fulfilled.

In this regard, the Board notes that the veteran has claimed 
entitlement to a service connection for chronic diarrhea.  
The Board notes, however, that these symptoms have been 
associated with gastritis and duodenitis.  While such a 
finding suggests that the disorder is not due to an 
undiagnosed illness, the veteran has yet to be given a VA 
compensation examination which includes an opinion as to the 
etiology of diarrhea due to duodenitis and gastritis.  Hence, 
under the Veterans Claims Assistance Act of 2000 further 
development is in order.

Likewise the appellant has claimed entitlement to service 
connection for joint and muscle pain, to include right hip 
pain, fatigue, a respiratory disorder, to include secondary 
to a deviated septum, memory loss, headaches, a sleep 
disorder, and a dysthymic disorder secondary to service in 
the Persian Gulf.  Initially, the Board observes that service 
connection is not in effect for a deviated septum.  Secondly, 
the Board notes that the appellant has been given a diagnosis 
of dysthymia, as well as joint and muscle pain, fatigue, 
memory loss, respiratory complaints, headaches, and a sleep 
disorder associated with a somatic disorder or dysthymia.  
Again, however, the veteran has yet to be given a VA 
compensation examination which includes an opinion as to the 
etiology of these disorders.  Hence, under the Veterans 
Claims Assistance Act of 2000 further development is in 
order.

Therefore, this case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify any and all inpatient and/or 
outpatient treatment that he received at 
any private or VA facility since 
separation from active service in June 
1991 for any symptoms involving any 
claimed disability which remains 
unadjudicated by the Board.  A copy of 
the RO's request to the veteran and any 
reply should be placed in the claims 
file.  After securing any necessary 
release from the veteran, the RO should 
attempt to obtain from all sources named 
all pertinent medical records which are 
not currently of record.  If the veteran 
reports that he still serves with the 
reserve or national guard his unit must 
be contacted directly to secure any 
additional service medical records which 
may be available.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO should take careful 
note that under the Veterans Claims 
Assistance Act of 2000 VA must continue 
to attempt to obtain any government 
records unless it is documented that the 
records do not exist or that further 
efforts would be futile.  The appellant 
must then be given an opportunity to 
respond.

2.   After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo VA orthopedic, 
gastrointestinal, respiratory, 
neurological, and psychological 
examinations to determine the etiology of 
any orthopedic, gastrointestinal, 
pulmonary, neurologic, and/or 
psychological disability present.  It is 
imperative that the physicians designated 
to examine the veteran reviews the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies 
should be accomplished, and all clinical 
findings must be reported in detail.  

The orthopedist and neurologist must 
each offer an opinion whether the 
appellant has a chronic disorder 
manifested joint pain, and if so, 
whether it is at least as likely as 
not that the disability is related 
to the veteran's period of military 
service, to include due to an 
undiagnosed illness related to 
Persian Gulf War service.  The 
neurologist must also offer an 
opinion whether the appellant has a 
chronic disorder manifested by 
headaches, memory loss, fatigue, 
and/or a sleep disorder, and if so, 
whether it is at least as likely as 
not that these disabilities are 
related to the veteran's period of 
military service, to specifically 
include due to an undiagnosed 
illness related to service during 
the Persian Gulf War.  Each examiner 
must offer an opinion whether it is 
at least as likely as not that the 
appellant's complaints of joint pain 
are related to dysthymia.  The 
neurologist must offer an opinion 
whether the appellant's complaints 
of headaches, fatigue, memory loss, 
and/or a sleep disorder are related 
to dysthymia.

The gastroenterologist must offer an 
opinion as to whether the appellant 
has a chronic disorder manifested by 
diarrhea, and if so, whether it is 
at least as likely as not that the 
disability is related to the 
veteran's period of military 
service, to specifically include due 
to an undiagnosed illness associated 
with Persian Gulf War service.  If 
the examiner diagnoses gastritis 
and/or duodenitis he/she must offer 
an opinion whether it is at least as 
likely as not that the disability is 
related to the veteran's period of 
military service.  The examiner must 
also offer an opinion whether any 
diagnosed symptom or disorder, to 
include diarrhea is at least as 
likely as not related to dysthymia.

The psychiatrist must offer an 
opinion whether the appellant has 
dysthymia, and if so, whether it is 
at least as likely as not that the 
disorder is related to the veteran's 
period of military service, to 
specifically include due to an 
undiagnosed illness related to 
service during the Persian Gulf War.  
If dysthymia is diagnosed the 
examiner must offer an opinion 
whether it is at least as likely as 
not that the disorder causes the 
appellant's complaints of joint and 
muscle pain, diarrhea, fatigue, a 
respiratory disorder, memory loss, 
headaches, and a sleep disorder. 

The respiratory specialist must 
offer an opinion whether the 
appellant has a chronic respiratory 
disorder (to include a "clogged 
head" and a deviated septum), and 
if so whether it is at least as 
likely as not that the disability is 
related to the veteran's period of 
military service, to specifically 
include due to an undiagnosed 
illness associated with his service 
during the Persian Gulf War.  The 
examiner must also offer an opinion 
whether any diagnosed respiratory 
disorder or symptom is at least as 
likely as not related to dysthymia.  
Pulmonary function studies should be 
conducted in association with this 
claim. 

In offering each opinion each physician 
must specifically comment upon the 
pertinent medical evidence in the claims 
folder, to include all evidence discussed 
above.  If the examiners are unable to 
provide the requested information with 
any degree of medical certainty, they 
should state so clearly.  Otherwise, the 
physicians must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a typewritten 
report.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

The RO should then readjudicate the issues presented.  If a 
benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case as to that claim and provided an 
opportunity to respond.  The claims file should then be 
returned to the Board for further appellate consideration the 
claims remaining in controversy.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 12 -


